                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

IN RE:

Veronica Wright,                                     Bankruptcy Case No. 18-55867-mlo
                                                     Hon. Maria L. Oxholm
               Debtor.                               Chapter 7
                                    /

               RESPONSE IN OPPOSITION TO TRUSTEE’S MOTION FOR
                 TURN OVER OF REAL PROPERTY OF THE ESTATE

        The Debtor, Veronica Wright, by and through her attorneys, Jaafar Law Group,

PLLC, hereby states for her Response in Opposition to Trustee’s Motion for Turn Over

of Real Property of the Estate (the “Motion”) as follows:

        1.     Debtor objects to the Trustee’s Motion since she has been cooperating

with Trustee’s attorney concerning a possible settlement as to non-exempt assets in this

case.

        2.     Debtor was previously confused as to the process of the Trustee’s

administration of the estate, but is fully willing to cooperate with the Trustee in resolving

this matter.

        3.     Turn over of Debtor’s residence is an extreme remedy that is not

warranted in this case.

        WHEREFORE, the Debtor respectfully requests that this Honorable Court deny

the Trustee’s Motion, and grant the Debtor such other and further relief as this Court

deems just and proper.




                                               1

  18-55867-mlo      Doc 32    Filed 05/07/19       Entered 05/07/19 15:38:43   Page 1 of 2
                                                Respectfully submitted,

                                                JAAFAR LAW GROUP, PLLC

Date: May 7, 2019                                 /s/ Terrance A. Hiller
                                                Terrance A. Hiller (P55699)
                                                Attorney for Debtor
                                                1 Parklane Blvd., Ste 729 E
                                                Dearborn, MI 48126
                                                888-324-7629
                                                thiller@fairmaxlaw.com




                                          2

 18-55867-mlo   Doc 32   Filed 05/07/19       Entered 05/07/19 15:38:43   Page 2 of 2
